Citation Nr: 1107863	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-32 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
described as cervical disc disease.

2.  Entitlement to service connection for left shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a Travel Board hearing in October 2010.  A transcript of 
this proceeding has been associated with the claims file.  


FINDINGS OF FACT

1.  Cervical disc disease was initially demonstrated many years 
after service, and there is no competent medical evidence of 
record relating cervical disc disease to the Veteran's military 
service.

2.  A left shoulder disorder was initially demonstrated many 
years after service, and there is no competent medical evidence 
of record relating a left shoulder disorder to the Veteran's 
military service.


CONCLUSIONS OF LAW

1.  A back disorder, described as cervical disc disease, was not 
incurred in or aggravated by active duty military service and may 
not be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2010).

2.  A left shoulder disorder was not incurred in or aggravated by 
active duty military service and may not be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that an upper back disorder and left 
shoulder disorder are related to his service with the United 
States Army from June 1968 to May 1970.  Specifically, during the 
October 2010 Travel Board hearing the Veteran testified that he 
was involved in an accident during service whereby a tanker truck 
he was driving hit a parked car or cars.  He initially testified 
that the accident was not documented, but then he stated that a 
military policeman (MP) came by and filled out some paperwork.  
The Veteran could not remember the date of the accident.  He 
testified that he did not seek report any injuries nor did he 
seek treatment for any injuries associated with the accident at 
that time or at any time during service.  Further he could not 
recall when he first sought medical treatment for his cervical 
spine or his left shoulder conditions.  He only recalled not 
seeking any treatment during the first seven years after 
separation from service.  

Legal Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, 
service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Such evidence must be medical 
unless it relates to a condition as to which, under the Court 
case law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The absence of any one element 
will result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

Where a Veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests certain chronic 
diseases, such as arthritis, to a degree of 10 percent within one 
year from the date of termination of such service, such disease 
shall be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110.  Hence, 
in the absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no valid 
claim for service connection.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

With regard to medical evidence, an assessment or opinion by a 
health care provider is never conclusive and is not entitled to 
absolute deference.  Indeed, the United States Court of Appeals 
for Veterans Claims (Court) has provided guidance for weighing 
medical evidence.  The Court has held, for example, that a post 
service reference to injuries sustained in service, without a 
review of service medical records, is not competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  In 
addition, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in the 
record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, 
an examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully informed.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A bare 
transcription of lay history, unenhanced by additional comment by 
the transcriber, is not competent medical evidence merely because 
the transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Also, a medical opinion is 
inadequate when unsupported by clinical evidence.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical opinion 
based on an inaccurate factual premise is not probative.  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the weight to be 
accorded the various items of medical evidence in this case must 
be determined by the quality of the evidence and not necessarily 
by its quantity or source.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, the 
claim is denied; if the evidence is in support of the claim or is 
in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the 
policy of VA to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable doubt 
to be resolved in favor of the claimant; however, the reasonable 
doubt rule is not a means for reconciling actual conflict or a 
contradiction in the evidence. 38 C.F.R. § 3.102.

Factual Background

Service treatment records including an enlistment and separation 
examination are silent for any complaints, injuries, treatment or 
diagnosis of any cervical back or left shoulder conditions.  
There are, however, other service treatment records indicating 
regular treatment for colds, ear conditions, a great toe and 
ankle complaints which indicates that the Veteran was afforded 
regular opportunities to avail himself of medical treatment when 
required.    

Additionally, there is no medical evidence of any cervical back 
or left shoulder disorders for many years after separation from 
service.  

The first report of orthopedic problems is dated in late 1997.  
Specifically, A November 1997 private medical record notes 
complaints of right shoulder pain, "throwing his shrimp cast net 
seems to aggravate his situation.  He's been having this on and 
off for a year." X-rays were negative and he reported no history 
of any trauma.

The first report of orthopedic problems specific to the neck and 
left shoulder is dated in 1998.  A September 1998 medical record 
from Dr. J.A.A. noted that the Veteran was having intermittent 
posterior neck and bilateral shoulder and arm pain for 
approximately one year duration.  The Veteran did not recall any 
specific episode that began these symptoms.  Magnetic resonance 
imaging (MRI) scans and plain film revealed evidence of disc 
space narrowing and spondylosis at C4-5, and C-6, and cervical 
stenosis secondary to concentric and circumferential osteophytes 
and C4-5 nd C5-6.  Dr. J.A.A. noted that surgical intervention in 
the form of cervical decompression and fusion might be required 
in the future.

A March 1999 medical record reveals that the Veteran was 10 days 
post cervical discectomy and fusion at levels C4-5 and C5-6 and 
doing well.

A September 2008 medical records from Dr. F.S.F., Jr. noted that 
the Veteran was having intermittent left scapular  and low back 
pain for many years which had recently worsened.  The Veteran 
believed that this was due to a chronic old injury which was 
incurred during service in about 1970.  At that time he was 
driving a tanker truck which ran into a parked car on an icy 
road.  This was not a major injury which was limiting to him 
during service but had been intermittently bothersome for all 
these years.  He denied radiating pain down his left arm, and had 
no numbness or weakness radiating down his left leg.  Dr. F.S.F. 
noted that there was minimal tenderness over the lower lumbar 
spine.  There was minimal limitation of motion of the cervical 
back and none in the left arm or lower back.  The Veteran was 
known to have cervical disc disease.  He noted that it certainly 
sounded like the Veteran had an old injury.

In a September 2009 letter, Dr. M.A.M. noted that the Veteran 
sustained an injury in Germany while on active duty in 1969 when 
he was driving a tanker truck which struck several parked cars 
when he hit an icy patch.  The Veteran was allegedly thrown into 
the steering wheel at that time.  He noted that the Veteran 
seemingly had not had much in the way of orthopedic problems 
since then, but complained of  pain in the back, neck, and left 
shoulder now for a number of years.  Further he noted that the 
Veteran has not had any injuries, since that time, either auto 
injuries, injuries of a sports nature, or other type, "and it 
seems quite possible that the pain in his neck, shoulder, and 
back are related to the injury that he sustained while on active 
duty." 

In a January 2010 letter, Dr. F.S.F., (who practices with Dr. 
M.A.M.) noted that the Veteran submitted data to the VA regarding 
the pain in his back and the potential relationship of that to a 
tanker truck accident and injury during service while he was in 
Germany.  He noted that he reviewed his own records finding that 
the Veteran had no subsequent injuries since 1981.  He also noted 
that while the Veteran had not complained greatly of pain until 
recently, the description of his injury during this time and 
place of the pain was consistent with these two being related.

Analysis

The Board has carefully reviewed and considered all the competent 
medical evidence of record in the appellant's claims file, which 
includes his service treatment records, and entrance and 
separation examinations.  These are entirely silent for any 
complaints, treatments or diagnoses of a cervical or left 
shoulder disorder during service or during any presumptive period 
after service.      

The Board has reviewed all of the available post service 
treatment records, including all VA as well as private medical 
records.  These records are essentially silent for any 
complaints, treatment, or diagnoses of a cervical or left 
shoulder disorder until approximately 1998, or 28 years after the 
Veteran's discharge from military service.  

In view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology since service.  This 
weighs heavily against the claims.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

The current presence of the disabilities of cervical disc disease 
and a left shoulder disorder are clearly shown in the record.  
Significantly, however, the medical evidence does not tend to 
link cervical disc disease and a left shoulder disorder to 
service, to include as caused by a truck accident in service.   
For example, private medical records from Drs. J.A.A., F.S.F., 
and M.A.M. from 1998 through 2010 show that the Veteran initially 
told Dr. J.A.A. in September 1998 that he was having intermittent 
posterior neck and bilateral shoulder and arm pain for 
approximately one year and did not recall any specific episode 
that began these symptoms.  Subsequently in September 2008, Dr. 
F.S.F., noted that the Veteran reported intermittent left 
scapular and low back pain for many years which had recently 
worsened.   He believed that this was due to an old injury in 
service in about 1970, when he was driving a tanker truck which 
ran into a parked car on an icy road.  This was not a major 
injury during service but had been intermittently bothersome him 
over the years.  Finally, in a September 2009 letter, Dr. M.A.M., 
an associate of Dr. F.S.F. noted that the Veteran's tanker truck 
struck several parked cars, and he was thrown into the steering 
wheel at that time.  None of the treating physician's reported 
much in the way of orthopedic problems until approximately 1998.

The Board finds that the commentary from Drs. J.A.A., F.S.F., and 
M.A.M. do not constitute any sufficient nexus opinion on which to 
grant service connection nor does it tend to link the currently-
claimed disabilities to service.   Rather, Dr. J.A.A. noted no 
history of trauma associated with the cervical and left shoulder 
conditions; Drs. F.S.F. and M.A.M. noted that the alleged in-
service injury reported to them by the Veteran was not a major 
injury and had been intermittently bothersome to him for the past 
several years.  The medical opinions of Drs. F.S.F. and M.A.M. 
are both equivocal.  Dr. F.S.F. noted that it certainly sounded 
like the Veteran had an old injury in service; and the 
description of his injury during this time and place of the pain 
was consistent with these two being related.  Dr. M.A.M. noted 
that "it seems quite possible that the pain in his neck, 
shoulder, and back are related to the injury that he sustained 
while on active duty."  However, medical possibilities and 
unsupported medical opinions carry negligible probative weight.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Furthermore, 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence." See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As such, the 
Board accords little weight to these statements. 

The only evidence of record affirmatively showing that cervical 
and left shoulder disorders are related to service is the 
Veteran's own statements.  Even if the Veteran was, in fact, 
involved in a motor vehicle accident during military service, the 
Board finds that the weight of the evidence demonstrates that the 
Veteran did not experience continuous symptoms of neck and left 
shoulder pain since the alleged incident.  His assertions are 
competent, but not credible.  

As above, service treatment records are negative for an injury or 
complaints of pain regarding the neck and left shoulder.  In 
September 1998 the Veteran indicated that he was having 
intermittent posterior neck and bilateral shoulder and arm pain 
for approximately one year duration.  The Veteran's recent 
assertions of neck and left shoulder pain beginning in military 
service are inconsistent with other evidence of record.  Service 
treatment records are silent for any complaints regarding the 
neck or left shoulder.  The record is silent for treatment or 
complaints for a stomach problem until September 1998, 
approximately 18 years after the Veteran's discharge from 
military service.  Given the absence of any mention by the 
Veteran of pertinent complaints until one year prior to 1998, the 
Board finds his account of symptoms to be incredible.

Neither the Board nor the Veteran is competent to supplement the 
record with unsubstantiated medical conclusions. Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The Veteran himself may believe that 
his current cervical and left shoulder disorders are related to 
service.  However, this question of etiology involves complex 
medical issues that he is not competent to address.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When weighing the medical and lay evidence of record, the weight 
of the evidence is against the claims and the benefits sought on 
appeal cannot be granted. Therefore, neither direct nor 
presumptive service connection is warranted for cervical and left 
shoulder disorders. The claims are denied.

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue. That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claims for service connection for cervical and left 
shoulder disorders.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in October 2008.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization and 
its counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and afforded the appellant the opportunity 
to give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA need not conduct a nexus opinion with respect to the claim 
decided herein because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claim.  38 C.F.R. § 3.159(c)(4).  The Board notes the absence of 
any indication of complaints of pain regarding the neck and left 
shoulder during  military service and for many years after 
service as well as the evidence as it stands is sufficient in 
order to render a decision.  Consequently, an examination is not 
in order.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection for a cervical degenerative disc disorder is 
denied.

Service connection for a left shoulder disorder is denied. 



____________________________________________
APRIL MADDOX 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


